Citation Nr: 0502689	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for status 
postoperative acromioclavicular (AC) joint separation of the 
right shoulder, currently assigned a 30 percent disability 
rating. 

2.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 based on a period of convalescence following 
surgery in January 1998.

3.  Entitlement to an initial evaluation in excess of 30 
percent for partial paralysis of the musculospiral nerve of 
the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
New York, New York.  

The issue involving partial paralysis of the musculospiral 
nerve of the right hand is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran is right hand dominant.

3.  The veteran's right shoulder disorder is manifested by 
objective evidence of pain on motion, X-ray evidence of post-
traumatic osteoarthritis, and abduction limited from 35 to 
115 degrees.  

4.  On January 21, 1998, the veteran underwent right carpal 
tunnel release with decompression of the medial nerve.

5.  Following the January 1998 surgery, the veteran did not 
require at least a one-month period of convalescence, nor 
were severe postoperative residuals shown.

CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for status 
postoperative acromioclavicular (AC) joint separation of the 
right shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2004).

2.  The criteria for a temporary total evaluation under 38 
C.F.R. § 4.30 based on a period of convalescence following 
surgery in January 1998 have not been met.  38 C.F.R. § 4.30 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
service-connected right shoulder disorder.  He also claims 
that he is entitled to a temporary total evaluation under 38 
C.F.R. § 4.30 based on a period of convalescence following 
surgery on his right wrist in January 1998.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, however, the veteran's claims were filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Since the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice letters 
provided to the veteran in April 2002 and August 2003 were 
not given prior to the first AOJ adjudication of his claims 
in September 1995 and December 1999, these letters were 
provided by the AOJ prior to the most recent transfer and 
certification of the veteran's case to the Board, the content 
of which fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The notice letters dated April 2002 and August 2003 
essentially advised the veteran to identify and submit 
evidence in support of his claims.  Although the VCAA notice 
letters do not specifically contain the fourth element, the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims throughout 
development of the case at the RO.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
Moreover, the veteran underwent numerous VA examinations to 
assess the nature and severity of his service-connected right 
shoulder disorder, the most recent of which was conducted in 
November 2003.  The veteran also testified at two personal 
hearings, including an August 2004 hearing before the 
undersigned Veterans Law Judge.  Therefore, the record is 
complete and the case is ready for appellate review.

II.  Right Shoulder Disorder

The record shows that the veteran separated his right 
acromioclavicular joint while on active duty.  As a result, a 
November 1946 rating decision granted service connection and 
assigned a 20 percent evaluation for separation of the right 
acromioclavicular joint, widening of the joint space, and 
upward displacement of the right shoulder.  In November 1994, 
the veteran filed a claim for an evaluation in excess of 20 
percent for his right shoulder disorder.  The RO denied the 
veteran's claim in a September 1995 rating decision.  The 
veteran appealed that decision.

In April 2003, the RO granted an increased evaluation to 30 
percent, effective November 1994.  Inasmuch as the 30 percent 
evaluation is not the maximum benefit under the rating 
schedule, the claim for an increased evaluation for a right 
shoulder disorder remains in controversy and is still a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The record shows that the veteran is right-handed.  His right 
(major) shoulder disorder is currently evaluated as 30 
percent disabling under Diagnostic Code (DC) 5201.  Under 
this code provision, a 30 percent evaluation is provided 
where motion of the major arm is limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires limitation of motion of the major arm to 25 degrees 
from the side.  The Board notes that 40 percent is the 
maximum evaluation provided under DC 5201.  See 38 C.F.R. 
§ 4.71a, DC 5201.  

The Board notes that other potentially applicable diagnostic 
codes which provide evaluations higher than 30 percent for 
disabilities involving the shoulder include DC 5200 
(ankylosis of the scapulohumeral articulation) and DC 5202 
(other impairment of the humerus).  See 38 C.F.R. § 4.71a, 
DCs 5200, 5202 (2004).  

The facts of this case include VA outpatient treatment 
records, several VA examinations reports, and testimony 
presented at two personal hearings.  A review of this 
evidence shows that the veteran's right shoulder disorder 
meets the criteria for a 40 percent evaluation. 

The veteran received VA outpatient treatment for pain and 
weakness in his right shoulder throughout 1994.  A May 1994 
radiograph report revealed degenerative joint disease of the 
cervical spine.  An EMG performed in May 1994 also revealed 
bilateral cervical radiculopathy.  In July 1994, the 
veteran's right arm demonstrated 90 degrees of flexion and 
abduction.  A TENS unit was prescribed for right shoulder 
pain.  When seen in October 1994, it was noted that physical 
therapy provided no improvement.  

In May 1996, the veteran testified before a hearing officer 
at the RO that he suffered from constant right shoulder pain.  
He indicated that he could only move his right arm 1/4 of the 
way up before pain would set in.  He stated that he had not 
experienced any dislocations since his most recent surgery; 
however, he explained that the shoulder joint still felt 
loose as though it was going to pop out. 

At an August 1996 VA peripheral nerves examination, the 
examiner observed atrophy of the right upper extremity, 
especially over C6 distal.  The examiner also reported a 
partially frozen right shoulder on pronation, with abduction 
of 30 degrees, flexion of 30 degrees, and extension of 15 
degrees.  The examiner wrote "RESTRICTED BY PAIN."  He also 
noted that the veteran was unable to abduct, flex or extend 
his right arm above that on pronation secondary to pain and 
weakness of the shoulder muscles.  The diagnoses included 
right brachial plexopathy, etiology unknown, possible post 
surgical trauma and/or scar; and rule out right upper 
extremity weakness secondary to cerebral lesion.  

A May 1997 VA outpatient treatment record noted that the 
veteran was able to abduct and flex his right arm from zero 
to 100 degrees.  Internal and external rotation were not 
assessed due to pain.  When seen in May 1998, the veteran was 
unable to raise his right arm over his head.  

When examined by VA in October 1998, the veteran reported 
right shoulder pain that was precipitated by overhead 
activity.  Objectively, the veteran's right arm demonstrated 
50 degrees of abduction and flexion, 25 degrees of internal 
rotation, and 30 degrees of external rotation, with pain 
reported in all directions.  The examiner concluded with a 
diagnosis of post-traumatic frozen right shoulder.

A June 2002 VA outpatient treatment record noted full range 
of motion of both upper extremities, with pain reported at 
115 degrees of passive motion of the right arm.  When seen in 
August 2002, the veteran was able to abduct his right arm to 
110 degrees, with minimal pain reported.  Both internal and 
external rotation were restricted. 

At a December 2002 VA examination, the veteran reported pain 
and stiffness in both shoulders, with the right greater than 
the left.  He also reported that Tylenol provided some relief 
from pain.  No recent dislocations were reported.  Under 
ankylosis, the examiner wrote "N/A."  Range-of-motion 
testing of the right arm showed abduction and flexion from 
zero to 90 degrees, internal rotation from zero to 60 
degrees, and external rotation from zero to 50 degrees.  X-
rays revealed post-traumatic osteoarthritis of the right 
shoulder.  The final diagnosis was post-traumatic 
osteoarthritis of the right shoulder. 

The veteran continued to complain of right shoulder pain at a 
VA examination in March 2003.  Most of the examination 
focused on the veteran's carpal tunnel syndrome.  However, 
range-of-motion testing of the right arm revealed 35 degrees 
of flexion and abduction.  The examined concluded that the 
veteran had a frozen right shoulder following an injury and 
multiple surgeries.

At a November 2003 VA examination, the veteran continued to 
report chronic right shoulder pain.  He said that Tylenol 
provided some relief.  On physical examination, the right arm 
demonstrated flexion, abduction, and external rotation from 
zero to 45 degrees.  Internal rotation was zero degrees.  
Pain was present at 30 degrees of flexion and abduction.  The 
examiner reported no change with repetitive movements, but 
that the veteran's right arm was additionally limited by 
pain, weakness, and lack of endurance.  X-rays revealed 
bilateral osteoarthritis and calcified tendonitis.  The 
diagnosis was severe post-traumatic osteoarthritis of the 
right shoulder.  

The veteran testified at a hearing held in August 2004 before 
the undersigned Veterans Law Judge concerning the nature of 
his right hand and shoulder disabilities.  He stated that his 
right arm had no motion and that he could not move it past 10 
degrees.  He also requested that he be scheduled for a new VA 
compensation examination.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 40 percent 
evaluation for the veteran's right shoulder disorder.  As 
noted above, a 40 percent evaluation under DC 5201 requires 
that limitation of motion of the minor arm be limited to 25 
degrees from the side (abduction).  The Board notes that the 
medical evidence outlined above, however, shows that the 
veteran's right arm has consistently demonstrated abduction 
greater than 25 degrees.  In this regard, his right arm 
exhibited 30 degree of abduction when examined in August 
1996, 50 degree of abduction when examined in October 1998, 
90 degrees of abduction when examined in December 2002, 35 
degrees of abduction when examined in March 2003, and 45 
degrees of abduction when examined in November 2003.  

In addition to the criteria listed at DC 5201, however, the 
Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Section 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled".  Section 4.45 states 
that to determine the factors causing disability of the 
joints inquiry must be directed toward, inter alia, "[p]ain 
on movement".  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating an orthopedic disability as is limitation 
of motion, since "functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991)

The Board notes that the veteran's right shoulder clearly 
exhibits weakened movement and loss of motion due to pain.  
The veteran has consistently reported that his right shoulder 
is significantly limited by pain and weakness.  These 
complaints are supported by objective clinical findings.  For 
example, a VA examiner in August 1996 noted that the 
veteran's right shoulder is "RESTRICTED BY PAIN."  Pain on 
motion was also reported when examined in October 1998.  
Moreover, a VA examiner in November 2003 stated that the 
veteran's right arm was additionally limited by pain, 
weakness, and lack of endurance.  Thus, with consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and based on 
the above-described findings and the demonstrated significant 
limitation of motion of the right shoulder, the Board finds 
that such symptomatology more nearly approximates the 
criteria set forth under DC 5201 for a 40 percent disability 
evaluation.  In light of these findings, the Board finds that 
a 40 percent evaluation for the veteran's right shoulder 
disorder is in order in this case. 

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a disability evaluation 
greater than 30 percent when the facts of this case are 
considered.  First, no evidence shows that the veteran's 
right shoulder has been manifested by ankylosis.  See 
38 C.F.R. § 4.71a, DC 5200 (ankylosis of the scapulohumeral 
articulation).  Despite the description of a frozen shoulder 
by several medical professionals, range-of-motion  testing 
shows that the veteran clearly has motion in that joint.  
Second, no medical evidence shows impairment of the humerus 
involving fibrosis union, nonunion, or loss of head of the 
flail shoulder.  See 38 C.F.R. § 4.71a, DC 5202 (other 
impairment of the humerus).

In conclusion, the Board finds that the evidence supports a 
schedular evaluation of 40 percent for the veteran's right 
shoulder disorder.  In reaching this decision, the Board 
finds that this issue does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Therefore, referral of this claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation is not warranted. 

III.  Entitlement to a Temporary Total 
Evaluation Based on a Period of Convalescence 
Following Surgery in January 1998

In a September 1997 decision, the RO granted service 
connection for partial paralysis of the musculospiral nerve 
of the right hand.  In January 1998, the veteran underwent a 
right carpal tunnel release and decompression of the right 
medial nerve.  He now claims that he is entitled to a 
temporary total evaluation based on a period of convalescence 
following this surgery.  

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more (the wrist is considered a major joint, 
pursuant to 38 C.F.R. § 4.45), application of a body cast, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2004).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, 
citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 
1994), defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury." The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Id., citing Webster's Medical Desk Dictionary 606 (1986). In 
other words, the purpose of a temporary total evaluation 
pursuant to 38 C.F.R.    § 4.30 is to aid the veteran during 
the immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  The Court has also 
determined that the inability to return to any employment 
indicates a need for continuing convalescence under 38 C.F.R. 
§ 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

In this case, the record shows that on January 21, 1998, the 
veteran underwent a right carpal tunnel release and 
decompression of the right median nerve.  Following this 
procedure, the veteran's right arm was placed in a splint.  A 
discharge plan notes that the veteran was discharged and 
returned home on the following day.  It also notes that the 
veteran was scheduled to return on January 26, 1998 and on 
February 3, 1998 to remove staples.  However, it does not 
appear from the record that the veteran returned on either 
date.  The veteran was next seen on March 18, 1998, at which 
time it was noted that the incision had healed nicely.  The 
veteran indicated that he was 30 percent better, with 
numbness still in his fingers.  The diagnostic impression was 
"stable." 

In November 2002, the veteran testified before a hearing 
officer at the RO that he had been hospitalized for a few 
weeks following his surgery and that a doctor told him to 
restrict his activities for a several months.  At his August 
2004 hearing, however, the veteran testified that he could 
not recall how long it took for him to recuperate following 
surgery.  The veteran was asked to submit evidence in support 
of his claim.  To date, however, no such evidence has been 
submitted.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 based on a period of 
convalescence following surgery in January 1998.  The record 
shows that the veteran was admitted on January 21, 1998 and 
was discharged on the following day.  This evidence 
contradicts the veteran's contention that he had been 
hospitalized for several weeks following surgery.  The record 
also shows that the veteran was scheduled to return on 
January 26, 1998 and February 3, 1998.  However, it appears 
from the record that the veteran did not return until March 
18, 1998, at which time the incision was described as nicely 
healed with no significant problems reported.

In other words, no medical evidence shows that the veteran's 
surgery in January 1998 required at least one month of 
convalescence, nor did it involve severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of the 
wrist, or the necessity for house confinement.  The veteran 
also failed to submit evidence showing that he was unable to 
work for at least one month.  Although the veteran is capable 
of providing evidence of symptomatology, a layperson is not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
temporary total evaluation based on a period of convalescence 
following surgery in January 1998.  The Board has considered 
the doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, and the appeal is 
denied.  See 38 U.S.C.A. § 5107(b).


ORDER

A 40 percent evaluation status postoperative 
acromioclavicular (AC) joint separation of the right shoulder 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A temporary total evaluation under 38 C.F.R. § 4.30 based on 
a period of convalescence following surgery in January 1998 
is denied.


REMAND

The veteran claims that he is entitled to a disability 
evaluation in excess of 30 percent for his service-connected 
paralysis of the musculospiral nerve of the right hand.  
Unfortunately, the Board finds that additional development is 
needed before it can adjudicate this claim.  

The veteran's paralysis of the musculospiral nerve of the 
right hand has been evaluated under DC 8514 for paralysis of 
the musculospiral nerve (radial nerve).  Under this code 
provision, a 30 percent evaluation is provided for moderate 
incomplete paralysis of the radial nerve on the major side; a 
50 percent evaluation is provided for severe incomplete 
paralysis of the radial nerve on the major side.  A 70 
percent rating is assigned for complete paralysis of the 
radial nerve on the major side with manifestations such as 
drop of the hand and fingers; or with the wrist and fingers 
perpetually flexed; or with the thumb adducted falling within 
the line of the outer border of the index finger; or 
inability to extend the hand at the wrist, extend the 
proximal phalanges of the fingers, extend the thumb, or make 
lateral movement in the wrist; with supination of the hand or 
extension or flexion of the elbow weakened; or loss of 
synergic motion of the extensors seriously impairing hand 
grip.  See 38 C.F.R. § 4.124a, DC 8514 (2004).

The veteran has been afforded several VA examinations to 
determine the nature and severity of his service-connected 
paralysis of the musculospiral nerve of the right hand.  
However, at a recent personal hearing before the undersigned 
the veteran indicated that his service-connected right hand 
disability had worsened since his last VA examination.  He 
essentially indicated that his health care provider had 
informed him that the nerve paralysis was now total.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Under these circumstances, the veteran should be 
afforded a VA examination for the purpose of determining the 
current severity of the service-connected disability on 
appeal. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the nature and severity of his 
service-connected paralysis of the 
musculospiral nerve of the right hand.  
The claims file must be provided to and 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and evaluations should be performed 
to determine whether the veteran's 
service-connected disability involving 
paralysis of the musculospiral nerve of 
the right hand is manifested by severe 
incomplete paralysis or complete 
paralysis of the musculospiral nerve, as 
defined under the provisions of 38 C.F.R. 
§ 4.124a, DC 8514.  The examination 
report should include the complete 
rationale for all opinions expressed.  

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond.  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 


the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


